Case 2:18-cv-03439-NGG-RLM Document 53-2 Filed 06/06/19 Page 1 of 3 PageID #: 475




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------------------------------------------X   ECF Case
   SCOTT PELLEGRINO, on behalf of himself and all others similarly
   situated; and CHRISTINE VANOSTRAND, on behalf of herself and
   all others similarly situated,                                                         AFFIDAVIT IN
                                                                                          SUPPORT OF MOTION
                                                                                          TO DISMISS
                                                 Plaintiffs,
                                                                                          Docket No. 2:18-CV-
                             -against-                                                    03439 (JMA/GRB)

   NEW YORK STATE UNITED TEACHERS; UNITED TEACHERS
   OF NORTHPORT, as representative of the class of all chapters and
   affiliates of New York State United Teachers; NORTHPORT-EAST
   NORTHPORT UNION FREE SCHOOL DISTRICT, as
   representative of the class of all school districts in the state of New
   York; ANDREW CUOMO, in his official capacity as Governor of
   New York; BARBARA UNDER WOOD, in her official capacity as
   Attorney General of New York; JOHN WIRENIUS, in his official
   capacity as chair of the New York Public Employment Relations
   Board; and ROBERT HITE, in his official capacity as member of the
   New York Public Employment Relations Board,

                                                 Defendants.
   -----------------------------------------------------------------------------------X
    STATE OF NEW YORK                    )
                                         )ss.:
    COUNTY OF SUFFOLK                    )

   ROBERT HOWARD, being duly sworn, deposes and says:

           1.        I am the Assistant Superintendent for Business for the Defendant, NORTHPORT-

    EAST NORTHPORT UNION FREE SCHOOL DISTRICT (hereinafter referred to as the

    "School District"), and have held that position since July of 2018.

           2.        In my capacity as Assistant Superintendent for Business, I am, in effect, the Chief

    Financial Officer of the School District.

           3.        As the Assistant Superintendent for Business for the School District, I am

    responsible for the School District's fiscal concerns, including keeping records and tracking the
Case 2:18-cv-03439-NGG-RLM Document 53-2 Filed 06/06/19 Page 2 of 3 PageID #: 476




   School District's revenue and expenditures, and ensuring that all of the School District's revenue

   is sufficient to allow it to meet School District expenses.        I am also charged with the

   responsibility of calculating and administering payroll and making the appropriate deductions for

   all School District employees.

         4.       I submit this Affidavit in support of the School District's motion to dismiss the

   Plaintiffs', PELLEGRINO and VANOSTRAND, Complaint.

         5.       Unless otherwise stated, the facts set forth below are based upon my personal

   knowledge and the books and records maintained by the School District.

         6.       I am aware that Plaintiffs have filed a lawsuit challenging the constitutionality of

   agency fee and specifically asserting claims against the School District to permanently enjoin the

   School District from deducting "agency fees" from the paychecks of non-union members and

   from entering into any collective bargaining agreement which allows a union to redirect any type

   of money from a non-union member.

         7.       Each year, pursuant to state law and in accordance with the teachers' collective

   bargaining agreement, my predecessor and I deduct the appropriate amount of union dues or

   agency fees based upon the dues deduction cards and the list of union and non-union members

   retained by the School District.

         8.       Once the amount of union dues or agency fees are deducted from each School

   District employee's paycheck, such monies are transmitted to the New York State United

   Teachers Union.

         9.       However, I no longer deduct agency fees from non-union members' paychecks

   because mandatory agency fees for public employees has been deemed unconstitutional by the

   United States Supreme Court Decision in Janus v. AFSCME, Council 31. The School District



                                                   2
Case 2:18-cv-03439-NGG-RLM Document 53-2 Filed 06/06/19 Page 3 of 3 PageID #: 477




   has not deducted any agency fees from non-union member paychecks since the Supreme Court

   decision was rendered on June 27, 2018.

         10.      As a result of the Janus decision, the School District only deducts union dues

   upon receipt of affirmative consent from the School District employee.

         11.      Plaintiff, Scott Pellegrino, first became employed with the School District in July

   of 1995, and is currently employed as a Middle School teacher in the School District.

         12.      At the time the complaint was filed, Plaintiff Scott Pellegrino was a union-dues

   paying member of the United Teachers of Northport and the New York State United Teachers.

         13.      On or about August 27, 2018, Plaintiff Scott Pellegrino resigned his membership

   and withdrew from the teachers' Union.

         14.      The School District has not collected any union dues or agency fees from Plaintiff

   Pellegrino's paycheck since the date of his withdrawal from the Union.




   Sworn to me this Jl'fh
   day of J                   , 2019



               ELAINE R. MEYBURG
          Notary Public, State of New York
               No. 01 ME6019446
            Qualified in ~uffolk County Ia
         Commission Expires Feb. 8, 20 ..L:.L




                                                   3
